DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on December 7, 2017. It is noted, however, that applicant has not filed a certified copy of the 17205938.8 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knebel et al. (Patent App. Pub. No. US 2016/0153892 A1). 
Regarding claim 1, Knebel et al. shows in Fig. 1 a sample holder (2) comprising one or more of elongated sample tubes (3), the one or more elongated sample tubes being adapted for accommodating a plurality of samples (1) to be imaged at an imaging position (5), and the imaging position being defined by at least one illumination objective lens (10) and at least one detection objective lens (8) of a microscope (Paragraphs 70-75).
Regarding claim 2, Knebel et al. shows in Fig. 1 the sample holder comprises a tube support (4, i.e., transparent dish) that removably holds the one or more elongated sample tubes.
Regarding claim 3, Knebel et al. shows in Fig. 3 the tube support further comprises a pick-up mechanism (a handling apparatus) for picking up from a holding position a selected one of the one or more elongated sample tubes (Paragraph 83).
Regarding claim 4, Knebel et al. shows in Fig. 1 a microscope comprising at least one illumination objective lens (10) and at least one detection objective lens (8), which define an imaging position (5), wherein the microscope further comprises a sample holder (2) for holding a plurality of samples, the sample holder comprising one or more sample tubes (3) and being moveable with respect to the imaging position (Paragraphs 77-81).
Regarding claim 5, Knebel et al. shows in Fig. 1 the sample holder (2) is arranged on a stage for rotating and translating the sample holder (Paragraph 31).
Regarding claim 6, Knebel et al. shows in Fig. 1 the sample holder (2) further comprises a tube support (4) for holding the one or more sample tubes.
Regarding claim 7, Knebel et al. shows in Fig. 1 the tube support further comprises a pick-up mechanism for picking up from a holding position a selected one of the one or more elongated sample tubes (Paragraph 83).
Regarding claim 8, Knebel et al. shows in Fig. 3 a rotation mechanism (14, i.e., turret), arranged on the stage, for rotating a selected one of the one or more elongated sample tubes (Paragraph 82).
Regarding claim 9, Knebel et al. shows in Fig. 3 a displacement mechanism (4), arranged in the microscope, for displacing the one or more elongated sample tubes with respect to the tube support (Paragraph 82).
Regarding claim 10, Knebel et al. shows in Fig. 1 the one or more elongated sample tubes (3), the at least one illumination objective lens (10), and the at last one detection objective lens (8) are submerged in a medium (Paragraph 24).
Regarding claim 11, Knebel et al. shows in Fig. 1 a method for imaging at an imaging position (5) a plurality of samples accommodated in one or more elongated sample tubes (3), the imaging position being defined by at least one illumination objective lens (10) and at least one detection objective lens (8) of a microscope, the method comprising selecting one of the one or more elongated sample tubes; positioning at the imaging position the selected one of the one or more elongated sample tubes; positioning at the imaging position the at least one of the plurality of samples, arranged in the selected one of the one or more elongated sample tubes; orienting at the imaging position the at least one of the plurality of samples, arranged in the selected one of the one or more elongated sample tubes; illuminating the at least one of the plurality of samples through the illumination objective lens; collecting with the at least one detection objective lens light coming from the at least one of the plurality of samples at the imaging position; and imaging the light collected with the at least one detection objective lens (Paragraphs 70-78).
Regarding claim 12, Knebel et al. shows in Fig. 1 the positioning at the imaging position of the selected one of the one or more elongated sample tubes (3) comprises moving a sample holder (2) holding the one or more elongated sample (Paragraph 77).
Regarding claim 13, Knebel et al. shows in Fig. 3 the positioning at the imaging position the selected one of the one or more elongated sample tubes comprises picking 
Regarding claim 14, Knebel et al. shows in Fig. 1 the positioning at the imaging position of the selected one of the one or more elongated sample tubes comprises displacing the selected one of the elongated sample tubes from a holding position to the imaging position (Paragraph 82).
Regarding claim 15, Knebel et al. shows in Fig. 3 the orienting at the imaging position of the at least one of the plurality of samples comprises rotating the selected one of the one or more elongated sample tubes (Paragraph 82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siebenmorgen et al. (Patent No. US 10,620,419 B2) discloses an arrangement for light sheet microscopy including a sample vessel, for receiving a medium containing sample, having a covering and being oriented with respect to a planar reference surface; illumination optics with an illumination objective for illuminating the sample with a light sheet; and detection optics with a detection objective.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/           Primary Examiner, Art Unit 2878